Case 1:21-cv-00121-JRS-DLP Document 2 Filed 01/21/21 Page 1 of 3 PageID #: 4




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

NANSI JUAREZ-ROBLES,                                 )
                                                     )
                              Petitioner,            )
                                                     )
                         v.                          )        No. 1:21-cv-00121-JRS-DLP
                                                     )
UNITED STATES OF AMERICA,                            )
                                                     )
                              Respondent.            )


               Order Denying Motion for Relief Pursuant to 28 U.S.C. § 2255
                       and Denying a Certificate of Appealability

       Petitioner Nansi Robles-Juarez was convicted of conspiracy to possess with intent to

distribute and to distribute 500 grams or more of a mixture or substance containing a detectable

amount of methamphetamine (Count 1) and conspiracy to engage in monetary transactions in

property derived from specified unlawful activity (Count 14), in case number 1:17-cr-162-JRS-

MJD-2. She was sentenced to total term of imprisonment of 120 months—120 months on both

Counts 1 and 14, to be served concurrently. Judgment was entered on January 14, 2019. Ms.

Robles-Juarez now seeks "a downward departure" due to extraordinary family circumstances

pursuant to 28 U.S.C. § 2255.

                                            I. Discussion

       A motion pursuant to 28 U.S.C. § 2255 is the presumptive means by which a federal

prisoner can challenge his conviction or sentence. See Davis v. United States, 417 U.S. 333, 343

(1974). A court may grant relief from a federal conviction or sentence pursuant to § 2255 “upon

the ground that the sentence was imposed in violation of the Constitution or laws of the United

States, or that the court was without jurisdiction to impose such sentence, or that the sentence was
Case 1:21-cv-00121-JRS-DLP Document 2 Filed 01/21/21 Page 2 of 3 PageID #: 5




in excess of the maximum authorized by law, or is otherwise subject to collateral attack.” 28 U.S.C.

§ 2255(a). “Relief under this statute is available only in extraordinary situations, such as an error

of constitutional or jurisdictional magnitude or where a fundamental defect has occurred which

results in a complete miscarriage of justice.” Blake v. United States, 723 F.3d 870, 878-79 (7th

Cir. 2013) (citing Prewitt v. United States, 83 F.3d 812, 816 (7th Cir. 1996); Barnickel v. United

States, 113 F.3d 704, 705 (7th Cir. 1997)).

       Rule 4(b) of Rules Governing Section 2255 Proceedings for the United States District

Courts provides:

       If it plainly appears from the motion, any attached exhibits, and the record of prior
       proceedings that the moving party is not entitled to relief, the judge must dismiss
       the motion and direct the clerk to notify the moving party.

Id. That is the case here. Ms. Robles-Juarez is not entitled to any relief pursuant to § 2255 under

the circumstances she alleges. She has not asserted that her sentence was imposed in violation of

the Constitution or laws of the United States, or that the court was without jurisdiction to impose

such sentence, or that the sentence was in excess of the maximum authorized by law. Instead she

seeks a sentence reduction due to family circumstances. No relief is warranted under § 2255 under

these circumstances.

                                          II. Conclusion

       The motion pursuant to § 2255 is DENIED. Judgment consistent with this Entry shall

now issue. The clerk shall also enter this Entry on the docket in the underlying criminal action,

No. 1:17-cr-162-JRS-MJD-2. The motion to vacate shall also be terminated in the underlying

criminal action.

       The clerk is directed to include a form Motion for Compassionate Release along with the

petitioner's copy of this Order. See First Step Act of 2018, Pub. L.N. 115-391, 132 Stat. 5194,
Case 1:21-cv-00121-JRS-DLP Document 2 Filed 01/21/21 Page 3 of 3 PageID #: 6




5239 (2018). The petitioner may choose to file a Motion for Compassionate Release in her

criminal case.

                           III. Denial of Certificate of Appealability

       A habeas petitioner does not have the absolute right to appeal a district court’s denial of

his habeas petition, rather, she must first request a certificate of appealability. See Miller-El v.

Cockrell, 537 U.S. 322, 335 (2003); Peterson v. Douma, 751 F.3d 524, 528 (7th Cir. 2014).

Pursuant to Federal Rule of Appellate Procedure 22(b), Rule 11(a) of the Rules Governing § 2255

proceedings, and 28 U.S.C. § 2253(c), the Court finds that Ms. Robles-Juarez has failed to show

that reasonable jurists would find “it debatable whether the petition states a valid claim of the

denial of a constitutional right” and “debatable whether [this Court] was correct in its procedural

ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). The Court therefore denies a certificate of

appealability.

       IT IS SO ORDERED.


Date: 1/21/2021




Distribution:

NANSI JUAREZ-ROBLES
15873-028
ALICEVILLE FCI
FCI Aliceville
P.O. Box 4000
Aliceville, AL 35442
